J-S07034-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: PETITION OF A.K., Parent of          :     IN THE SUPERIOR COURT OF
S.S.                                        :           PENNSYLVANIA
                                            :
                                            :
                                            :
                                            :
APPEAL OF: E.S.                             :         No. 1239 MDA 2016

                  Appeal from the Order entered June 27, 2016
             in the Court of Common Pleas of Lackawanna County,
                      Civil Division, No(s): 2016-CV-2033

BEFORE: BOWES, LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J:                           FILED APRIL 13, 2017

        E.S. (“Father”) appeals the Order granting the Petition filed by A.K.

(“Mother”) to change the name of the parties’ male child, S.S. (“Child”), to

combine the surnames of Father and Mother. We affirm.

        Mother and Father are the biological parents of Child, a minor (born

8/24/14).1    At birth, Child was given Father’s surname.     Mother has two

children from a prior marriage, who share her surname.         Mother filed a

Petition seeking to change Child’s surname from “S.” to “K.-S.,” so that Child

would share not only Father’s surname, but also the surname of Mother and

Child’s maternal siblings. Father filed Objections to the Petition. Following a

hearing, the trial court entered an Order on June 27, 2016, overruling

Father’s Objections, and granting Mother’s Petition.     Father filed a timely

Notice of Appeal.



1
    Mother and Father were never married.
J-S70034-17


      On appeal, Father raises the following issue for our review: “Whether

the trial court abused its discretion in granting Mother’s Petition for Change

of the name of the Child[,] where Mother presented no credible or

competent evidence to establish that the change of name is in the best

interest of [C]hild?” Father’s Brief at 5.

      Father contends that Mother presented no competent evidence that

the change of name is in Child’s best interest.     Id. at 17.   Father asserts

that the testimony considered by the trial court consisted solely of Mother’s

“desires, beliefs, concerns and unfounded speculation that Child will endure

life[-]long interrogation about why his name differs from Mother and his

maternal siblings.”   Id.   Father claims that Mother failed to testify to any

difficulties caused by the difference in surnames between her and Child. Id.

Father argues that Mother’s concerns are disingenuous because she testified

that Child is bonded with Mother and his maternal siblings.      Id. at 17-18.

Father contends that Mother presented no evidence that there is a stigma

attached to Father’s surname, nor any evidence that Mother’s surname is

held in a higher regard in the community.         Id. at 18.     Father further

contends that Mother presented no evidence that a name change to include

Mother’s surname is necessary to solidify the bond between Mother and

Child, or that it will protect Child’s physical, mental or emotional well-being.

Id. at 19. Father claims that the trial court abused its discretion by granting

Mother’s Petition. Id. at 20.



                                   -2-
J-S70034-17


            Our standard of review involving a petition for change of
      name, regardless of the age of the petitioner, is whether there
      was an abuse of discretion. An abuse of discretion exists if the
      trial court has overridden or misapplied the law, or if the
      evidence is insufficient to sustain the order. Further, resolution
      of factual issues is for the trial court, and a reviewing court will
      not disturb the trial court’s findings if those findings are
      supported by competent evidence. It is not enough for reversal
      that we, if sitting as a trial court, may have made a differing
      finding or reached a different result.

T.W. v. D.A., 127 A.3d 826, 827 (Pa. Super. 2015) (internal citations

omitted).

      In its Opinion, the trial court addressed Father’s issue, and determined

that a name change would be in Child’s best interest, as it would solidify his

relationship with Mother and Mother’s family, including his maternal siblings.

See Trial Court Opinion, 9/27/16, at 1. Because we are bound by the trial

court’s credibility findings that are supported in the record, and our narrow

standard of review, we conclude that the trial court did not abuse its

discretion in concluding that Mother met her burden of establishing that a

name change was in Child’s best interest. See id., see also D.K. v. S.P.K.,

102 A.3d 467, 478 (Pa. Super. 2015) (holding that in light of the appellate

court’s deferential review of trial court’s factual findings and determinations

of weight and credibility, we must accept findings and determinations

supported in the certified record).




                                  -3-
J-S70034-17


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/13/2017




                          -4-
                                                                                                                                                  Circulated 03/07/2017    12:42 PM



'~· I
I


H
I!,          IN RE:                               A .I819 A.2d 558, 561 (2003). In this case, the child has

             natural bonds with both parents. Changing the child's name to include Mother's surname

             will not hinder the child's relationship with Father, rather it will solidify his relationship

             with Mother and Mother's family, including his two half brothers. Father presented

             evidence regarding the social stigma for his surname, but there was no evidence presented
                                            tq
iiiI
!I
H1 j                 Based on the foregoing, this Court granted Mother's Change ofName Petition as it is
~I l!        in the best interest of the child.
i
l
!                                                                    r-




L                                                        BYrtCOURT:
I
11
i
I
             DATE: ~      1-~-!, \ '70
                                         ~
                                                         -       ~        '\l,___•
                                                                      ,::,{
                                                         CHESTEK HARHUT
                                                                                       L
                                                                                     =-~
                                                                                           ·
                                                                                               , S.J.

I
I
I
  I                           "''
                              1l.
                                    i
                                        . .,,
                                         . ,



11
                                                                                                 ...   ,
I
I
I
 'I

Ii
~

i
11
        !

1:      l
iI
ii
1
; I
        I
) 1
i
l
/

I
I
l
!
I,
I'Ii
!I
H!      .I
I

I
l
                                                                                                           84
Ii  I   I
                                                             2